Citation Nr: 0710530	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-27 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service medical records show that the veteran was seen 
during service for back complaints.  He was given exercises 
as therapy.  January 1973 lumbosacral x-rays showed probably 
"Schaumann's disease," but further x-rays of the thoracic 
spine were suggested.  On February 9, 1973, it was noted that 
the veteran had intermittent back pain between his scapulae.  
The examiner stated that there was an old diagnosis of 
Scheuermann's, but it was minimal on x-rays.  The impression 
was muscle insufficiency in the thoracic paraspinal muscle 
groups, and "old Scheuermann's."  The veteran was placed on 
profile due to the Scheuermann's disease.  Thereafter, he was 
separated from service.  

In July 2004, the veteran was afforded a VA examination.  At 
that time, he reported that he was getting benefits from the 
Social Security Administration (SSA).  Although the examiner 
stated that he reviewed the claims file, there was no mention 
of the inservice back diagnosis.  The current diagnosis was 
history of chronic back pain and evidence of degenerative 
changes both in the thoracic and lumbar areas.  There was 
also mild kyphosis in the thoracic area.  

The veteran contends that the July 2004 VA examination was 
inadequate because the examiner did not address his inservice 
Scheuermann's disease.  

The veteran has been found to be disabled by the SSA.  The 
SSA records are not in the claims file.  VA has a statutory 
duty to obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c)(2).  The United States Court of Appeals for 
Veterans Claims (Court) has also held that VA has a duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  See Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  These records should be obtained on remand.  See 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Thereafter, a VA examination should be conducted and a VA 
medical opinion should be obtained from the examiner.  The 
examiner should review the claims file and examine the 
veteran.  The examiner should determine the nature and 
etiology of any current lumbar or thoracic spine disability.  
The examiner should comment on the inservice diagnosis of 
Scheuermann's disease.  The examiner should opine if 
Scheuermann's disease existed prior to service.  If so, the 
examiner should opine if it underwent an increase in 
disability during service.  If it did undergo an increase in 
disability during service, was the increase in disability due 
to the natural progress of the disease or was the increase in 
disability beyond the natural progress of the disease.  If 
the veteran's diagnosed Scheuermann's disease did not 
preexist service, the examiner should opine as to whether the 
veteran currently has Scheuermann's disease or any other back 
disability which is etiologically related to service.  The 
examiner should also specifically opine as to whether the 
veteran's degenerative changes represent arthritis, and, if 
so, if the arthritis is etiologically related to service or 
if it was manifest within one year of separation from 
service.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the veteran 
should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

3.  Schedule the veteran for a VA examination 
to determine the nature and etiology of any 
current lumbar or thoracic spine disability.  
The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests, including 
X-rays if indicated, should be accomplished.  
A rationale for any opinion expressed should 
be provided.

The examiner should comment on the 
inservice diagnosis of Scheuermann's 
disease.  The examiner should opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that Scheuermann's disease existed 
prior to service.  If so, the examiner 
should opine as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not:

A.	that the veteran's Scheuermann's 
disease underwent an increase in 
disability during service;  
B.	if the veteran's Scheuermann's disease 
underwent an increase in disability 
during service, was the increase in 
disability due to the natural progress 
of the disease or was the increase in 
disability beyond the natural progress 
of the disease.  

If the veteran's diagnosed Scheuermann's 
disease did not preexist service, the 
examiner should opine as to whether the 
veteran currently has Scheuermann's 
disease or any other back disability 
which is etiologically related to 
service.  The examiner should also 
specifically opine as to whether the 
veteran's degenerative changes represent 
arthritis, and, if so, if the arthritis 
is etiologically related to service or if 
it was manifest within one year of 
separation from service.  

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


